Citation Nr: 1145741	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for right and left knee disabilities.

In July 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development, specifically, a VA examination.  For the reasons stated below, the AMC substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 


FINDINGS OF FACT

1.  A chronic right knee disability did not manifest in service, right knee arthritis did not manifest within the one year presumptive period, and current right knee disability is unrelated to the in-service right knee complaints, treatment, and diagnoses.

2.  A chronic left knee disability did not manifest in service, left knee arthritis did not manifest within the one year presumptive period, and current left knee disability is unrelated to the in-service left knee complaints, treatment, and diagnoses.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by service and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Left knee disability was not incurred in or aggravated by service and left knee arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for right and left knee disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2009 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records for which a valid authorization and consent to release information was given.  While the Veteran submitted an authorization for VA to obtain private treatment records from Northwest Texas Healthcare System in April 2009, the authorization expired before VA could request the records.  In a September 2010 letter, the Veteran RO notified the Veteran of this fact and requested that the Veteran submit an updated authorization form to obtain these records. However, to this date, the Veteran has not submitted an updated authorization form.  Given this lack of cooperation by the Veteran, VA was not required to take additional action pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. § 3.159(c)(1)(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-Federal records, including authorizing release of information).

In addition, pursuant to the Board's remand, the Veteran was afforded an August 2011 VA examination as to the nature and etiology of his right and left knee disabilities.   For the reasons stated below, this examination was adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for right and left knee disabilities are thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, an April 2009 Kell West Family Practice Clinic treatment note contains a diagnosis of prepatellar bursitis, and the August 2011 VA examiner diagnosed left knee collateral ligament strain and degenerative joint disease of both knees.  The Veteran claims that these disabilities are related to service.

The STRs contain multiple notations regarding the knees.  A June 1986 note contains a diagnosis of bilateral tibia tendonitis.  A July 1986 note contains a diagnosis of left knee strain.  A February 1987 note indicates that the Veteran fell on his right knee while playing basketball the previous night and awoke with pain and stiffness.  The diagnosis was contusion.  There are also June 1986 and February 1987 physical profile reports indicating restrictions on activity due to knee pain.  A February 1989 initial air traffic controller examination report indicated that the lower extremities were normal, and on the contemporaneous report of medical history, the Veteran indicated that he did not have and had never had a trick or locked knee.  The Veteran did indicate that he had or had previously had bone, joint, or other deformity, but did not specify the bone or joint.  There is no separation examination report, but on the March 5, 1990 report of medical history, the Veteran indicated that he did not have and never had trick or locked knee or bone, joint, or other deformity, and that his present health was excellent.  There is also a document signed by the Veteran in February 1990 that indicates that he elected to have a medical examination in connection with is separation, but a subsequent entry on the same document, dated March 5, 1990 indicated that the Veteran's medical records had been reviewed and it had been determined that neither a physical examination nor an occupational health examination was required.  A March 12, 1990 note indicates that there was a "short type" physical examination for a "separation physical" which noted normal head, chest, and neck findings, and contained a diagnosis of no significant abnormalities.

A July 2008 VA treatment record shows complaints of bilateral knee swelling. Physical examination revealed a red, erythematous knee and the Veteran indicated that when he tried to push on the knee pus came out.  The April 2009 private treatment records show complaints of knee swelling not present at the time of the examination but by history two to four weeks previously, a diagnosis of prepatellar bursitis.

None of the post service treatment notes contain an opinion as to the etiology of any current knee disability.  The only such opinion is that of the August 2011 VA examiner.  The examination report indicates that the examiner reviewed the claims file and contains the portion of the Board's remand instruction indicating that the examiner should state whether the Veteran's current bilateral knee disorder was caused by either the June 1986, July 1986, or February 1987 incidents regarding the knees in service or any other incident of service.  In recounting the Veteran's medical history, the examiner indicated that the Veteran stated he had chronic, recurrent, progressively worsening pain and swelling of bilateral knee prepatellar bursae since 1994.  According to the examiner, the Veteran indicated that this was due to repetitive and prolonged kneeling, squatting, and crawling in his work as an avionics technician.  After examining the Veteran, the examiner opined that the bilateral knee disability "was less likely than not (less than 50 percent probability)" incurred in or caused by the claimed in-service injury, event, or illness.  As his rationale, the examiner first noted that review of the Veteran's STRs revealed a separation medical history and physical examination dated March 5, 1990 when the Veteran denied having any knee symptoms and the lower extremity examination was normal.  Second, the examiner wrote that it was most likely that the Veteran's current bilateral knee disabilities were related to his chronic repetitive stress injuries incurred in his civilian employment following separation from the military.  In support of this rationale, the examiner cited the Veteran's statement that his chronic bilateral knee pain and swelling did not begin until 1994.

The above evidence reflects that denial of the claims is warranted for the following reasons.  First, although there were bilateral knee complaints, symptoms, and diagnoses of bilateral tibia tendonitis, left knee strain, and right knee contusion in service, there is no evidence of a chronic disability therein, as indicated in the normal findings on examination in the February 1989 initial air traffic controller examination report following these diagnoses.  In addition, the evidence does not reflect that the arthritis diagnosed in August 2011 manifested within one year of separation from service or that there was continuity of knee symptomatology.  As reported by the August 2011 VA examiner, the Veteran indicated that his bilateral knee pain and swelling issues did not begin until 1994.  Significantly, the Veteran did not say anything to the contrary in his September 2009 notice of disagreement or June 2010 substantive appeal (VA Form 9).  While the Veteran did indicate in his November 2002 claim form that his bilateral knee disability began in May 1986, this corresponds roughly to the June and July 1986 in-service treatment noted above, and does not indicate that there was continuity of knee symptomatology from this time until after service.  Thus, the evidence, including the Veteran's statements, in particular those made to the August 2011 VA examiner, reflects that there was no continuity of knee symptomatology or symptoms within a year of separation that were subsequently diagnosed as arthritis.

As to whether the Veteran's current knee disabilities are otherwise related to service, the Board finds that the August 2011 VA examination was adequate and substantially complied with the Board's remand instructions, and the VA examiner's opinion is entitled to substantial probative weight.  The examiner reviewed the claims file and specifically responded to the questions posed in the Board's remand which were included in the examination report by concluding that the Veteran's current knee disabilities were related to post service rather than in service injuries based on the normal separation findings and the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions); Donnellan, 24 Vet. App. at 176 (substantial compliance with Board remand instructions required).  In this regard, the Board notes that the VA examiner's reference to normal separation findings are somewhat ambiguous, as he may have been referring to the separation report of medical history of the same date, erroneously referring to examination findings rather than the Veteran's statements indicating no knee abnormalities.  The Board finds that any error in this regard by the VA examiner was harmless, because as the Board's discussion above shows, the February 1989 examination report did contain a normal lower extremity examination findings and the abbreviated March 12, 1990 separation physical "short type" examination contained a finding of no significant abnormality.  Thus, the examiner's statement indicating normal examination findings after the in-service knee complaints, treatment, and diagnoses was consistent with the evidence, notwithstanding the absence of a March 5, 1990 separation examination report.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 556 U.S. 396 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for right and left knee disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 







ORDER

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for left knee disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


